Rule 414. Similar Crimes in Child Molestation Cases(a) Permitted Uses. In a criminal case in which a defendant is accused of child molestation, the court may admit evidence that the defendant committed any other child molestation. The evidence may be considered on any matter to which it is relevant. (b) Disclosure to the Defendant. If the prosecutor intends to offer this evidence, the prosecutor must disclose it to the defendant, including witnesses’ statements or a summary of the expected testimony. The prosecutor must do so at least 15 days before trial or at a later time that the court allows for good cause. (c) Effect on Other Rules. This rule does not limit the admission or consideration of evidence under any other rule. (d) Definition of “Child” and “Child Molestation.” In this rule and Rule 415: (1) “child” means a person below the age of 14; and (2) “child molestation” means a crime under federal law or under state law (as “state” is defined in 18 U.S.C. § 513) involving: (A) any conduct prohibited by 18 U.S.C. chapter 109A and committed with a child; (B) any conduct prohibited by 18 U.S.C. chapter 110; (C) contact between any part of the defendant’s body — or an object — and a child’s genitals or anus; (D) contact between the defendant’s genitals or anus and any part of a child’s body; (E) deriving sexual pleasure or gratification from inflicting death, bodily injury, or physical pain on a child; or (F) an attempt or conspiracy to engage in conduct described in subparagraphs (A)–(E). Notes (Added Pub. L. 103–322, title XXXII, §320935(a), Sept. 13, 1994, 108 Stat. 2136; Apr. 26, 2011, eff. Dec. 1, 2011.) Effective Date Rule effective July 9, 1995, see section 320935(b)–(e) of Pub. L. 103–322, set out as a note under rule 413 of these rules. Committee Notes on Rules—2011 Amendment The language of Rule 414 has been amended as part of the restyling of the Evidence Rules to make them more easily understood and to make style and terminology consistent throughout the rules. These changes are intended to be stylistic only. There is no intent to change any result in any ruling on evidence admissibility.